NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


           CAPITAL ONE BANK (USA) NA, Plaintiff/Appellee,

                                        v.

               JERI B. CASTRONOVA, Defendant/Appellant.

                             No. 1 CA-CV 17-0588
                               FILED 6-12-2018



           Appeal from the Superior Court in Yavapai County
                       No. V1300CV201680167
              The Honorable John David Napper, Judge

                                  AFFIRMED


                                   COUNSEL

Gurstel Law Firm PC, Scottsdale
By Todd Gurstel, Wendy M. Gillott, Cynthia Fulton, Corrinne R. Viola
Counsel for Plaintiff/Appellant

Jeri B. Castronova, Sedona
Defendant/Appellee



                       MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Paul J. McMurdie joined.
                   CAPITAL ONE v. CASTRONOVA
                        Decision of the Court

W E I N Z W E I G, Judge:

¶1           This case is about an unpaid debt. Jeri Castronova appeals
the superior court’s grant of summary judgment in favor of Capital One
Bank (“Capital One”). We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Castronova applied for and obtained a credit card account
from Capital One in October 2005. She received her credit card and a
cardholder agreement in the mail. She started using the credit card in
January 2009. Capital One sent her regular monthly account statements
indicating the amount due and accruing interest. Castronova made timely
payments for several years and never contested any particular charges on
the statements. By July 2015, however, she exhausted her $20,000.00 credit
line and ceased all payments. She owed $21,194.52. Capital One demanded
payment and assigned the debt for collection.

¶3            Castronova disputed the debt under the Fair Debt Collection
Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., generally asserting that
Capital One had breached their agreement and requesting formal
verification of her debt. 1 Capital One verified the debt in April 2016.
Castronova never paid the debt.

¶4            Capital One sued Castronova for breach of contract and
account stated in Yavapai County Superior Court. She was served in June
2016 and filed a motion to quash summons and complaint in July 2016. On
August 4, 2016, with her motion still pending, Castronova sent discovery
requests to Capital One. The superior court denied her motion to quash on
September 8, 2016. Castronova answered the complaint on September 20,
2016, and moved the superior court to compel Capital One to respond to
her discovery requests. She included no certification of good faith efforts
to resolve the issue. The superior court never ruled on the motion.

¶5          The lawsuit was referred to mandatory arbitration over
Castronova’s objection. The arbitrator identified three contested issues,
including whether Capital One was the owner and holder of the credit


1      Verification of a debt requires the debt collector “to provide the
consumer with notice of how and when the debt was originally incurred or
other sufficient notice from which the consumer could sufficiently dispute
the payment obligation.” Haddad v. Alexander, Zelmanski, Danner & Fioritto,
PLLC, 758 F.3d 777, 786 (6th Cir. 2014).


                                    2
                     CAPITAL ONE v. CASTRONOVA
                          Decision of the Court

account, whether Castronova breached the terms of repayment on the
credit account and whether Castronova was liable to Capital One for
repayment of the debt. The arbitrator conducted an evidentiary hearing on
January 20, 2018. Castronova testified. At its conclusion, the arbitrator
awarded $21,194.52, plus costs, to Capital One.

¶6            Castronova timely appealed the award to the superior court
under A.R.S. § 12-133(H). Capital One moved for summary judgment.
Castronova opposed the motion, arguing that summary judgment was
improper because “there is ongoing discovery in this case,” which “will
show that there are genuine triable issues [of] material fact,” including
whether Capital One has a contract with her or loaned her money. She did
not contest Capital One’s statement of facts. Nor did she provide any facts
of her own, but instead attached two letters she wrote to Capital One in July
2015 and January 2016, both titled “Notice of Dispute.” In reply, Capital
One argued that “[s]imply attaching a dispute letter . . . does not rise to the
level of producing probative evidence that contradicts the moving party’s
allegations.” The superior court granted summary judgment to Capital
One.

¶7            Castronova timely appealed. We have jurisdiction pursuant
to the Ariz. Const. art. VI, § 9, and A.R.S. §§ 12-2101(A)(1), -120.21(A)(1).

                               DISCUSSION

¶8             Castronova generally argues that summary judgment was
improper because Capital One “failed to meet its burden of proving that
there is a valid contract, that the contract is enforceable in this action, and
that the debt is valid.” She includes various arguments under the FDCPA,
insists that Capital One did not authenticate the records on which it based
its motion and asserts the superior court erred by either denying or not
deciding her motion to compel. 2




2      Castronova briefly lists fourteen “Issues on Appeal” near the
beginning of her opening brief, but she never argues many of them. We
examine only those issues raised in the opening brief and developed in
argument, not the issues briefly mentioned but never argued with
references to legal and record citations. See Ritchie v. Krasner, 221 Ariz. 288,
305, ¶ 62 (App. 2009) (“Opening briefs must present and address significant
arguments, supported by authority that set forth the appellant’s position on
the issue in question.”); ARCAP 13(a)(6), (7)(A).


                                       3
                    CAPITAL ONE v. CASTRONOVA
                         Decision of the Court

A.     Fair Debt Collection Practices Act.

¶9            Castronova claims the superior court failed to consider
whether Capital One violated the FDCPA’s debt validation requirement.
This argument has no merit. The FDCPA regulates only “debt collectors,”
which are businesses that regularly collect consumer debt for others.
Henson v. Santander Consumer USA Inc.,       U.S.      , 137 S. Ct. 1718, 1721
(2017). The FDCPA does not reach creditors, like Capital One here, when
they attempt to recover their own original debt. Id.; 15 U.S.C. § 1692a(6)(A).

B.     Motion for Summary Judgment.

¶10           We review the superior court’s ruling on summary judgment
de novo. Hourani v. Benson Hosp., 211 Ariz. 427, 432, ¶ 13 (App. 2005).
Summary judgment is appropriate when there is no genuine dispute of
material fact and the moving party is entitled to judgment as a matter of
law. Ariz. R. Civ. P. 56(a). To defeat summary judgment, a party “may not
rely merely on allegations or denials of its own pleading,” but instead must
set forth specific facts showing the existence of a genuine dispute for trial.
Ariz. R. Civ. P. 56(e).

¶11            The record amply supports the superior court’s decision here.
Capital One submitted business records demonstrating that Castronova
applied for a Capital One credit card and used the credit card for many
years. That’s enough to prove “acceptance of the terms and conditions of a
credit card account . . . as binding and enforceable . . . [under] the credit
card agreement.” A.R.S. § 44-7802(2). Capital One offered still more
evidence to demonstrate that Castronova defaulted under the agreement
when she exhausted her $20,000 credit line and stopped making payments
in July 2015. Castronova offered no evidence to establish a disputed issue
of material fact. 3 She offered only unsupported conclusions in two post-
default letters to Capital One that allege FDCPA violations. As discussed
above, the FDCPA is inapplicable here. And mere conclusions in unsworn
letters do not create a genuine issue of material fact. See Nelson v. Nelson,
164 Ariz. 135, 137 (App. 1990); Maricopa County v. Biaett, 21 Ariz. App. 286,
290 (1974).




3     To the extent Castronova believed she needed additional discovery
to counter Capital One’s evidence, she could have moved for relief under
Rule 56(d), Ariz. R. Civ. P., but did not.


                                      4
                     CAPITAL ONE v. CASTRONOVA
                          Decision of the Court

C.     Authentication.

¶12           Castronova generally argues that Capital One “did not
authenticate its alleged evidence.” We will uphold a trial court’s ruling
regarding the admissibility of evidence in summary judgment proceedings
absent an abuse of discretion. Mohave Elec. Co-op., Inc. v. Byers, 189 Ariz.
292, 301 (App. 1997). We find no abuse of discretion here.

¶13            Capital One offered the custodian affidavit of Barbara Horan
to authenticate its business records. See Wells Fargo Bank, N.A. v. Allen, 231
Ariz. 209, 214, ¶ 19 (App. 2012) (“The purpose of a custodian’s affidavit is
to authenticate evidence . . . .”). Horan’s affidavit established her as a
custodian of records who “has personal knowledge of the manner and
method by which Capital One creates and maintains certain business books
and records,” in accordance with Rule 56(c)(5), Ariz. R. Civ. P. Her affidavit
also satisfied each element of the business records exception to the hearsay
rule. Ariz. R. Evid. 803(6). According to the affidavit, the records were
made in the course of Capital One’s regularly conducted business activity
at or near the time of the event by someone with knowledge or by computer
or other similar digital means. In sum, Horan’s affidavit provided enough
detail to authenticate the business records and defeat any argument that the
superior court abused its discretion.

D.     Motion to Compel.

¶14           And last, Castronova argues the court erred when it denied
or failed to decide her motion to compel. “When a court fails to expressly
rule on a motion, we deem it denied.” State v. Mendoza-Tapia, 229 Ariz. 224,
231, ¶ 22 (App. 2012). We will not disturb the superior court’s ruling on a
discovery issue absent a clear abuse of discretion. Tritschler v. Allstate Ins.
Co., 213 Ariz. 505, 518, ¶ 41 (App. 2006) (denying plaintiff’s motion to
compel discovery). We find no abuse of discretion. Castronova’s motion
to compel was improper. Her motion included no certificate of good faith
consultation as required under Rule 7.1(h), Ariz. R. Civ. P.

¶15             Nor did she move the court under Rule 56(d), Ariz. R. Civ. P.,
to postpone its decision on Capital One’s motion for summary judgment
until she received the outstanding discovery, which would have required
her to submit an affidavit describing what evidence is still needed and what
it will reveal.




                                      5
                    CAPITAL ONE v. CASTRONOVA
                         Decision of the Court

                              CONCLUSION

¶16          For the foregoing reasons, we affirm the superior court’s grant
of summary judgment in favor of Capital One. Capital One is entitled to its
costs, which we grant. A.R.S. § 12-342(a).




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        6